     Case 2:19-cv-01994-JAD-VCF Document 34
                                         29 Filed 06/23/20
                                                  05/27/20 Page 1 of 3
                                                                     4


 1   SAO
     JOHN H. COTTON, ESQ.
 2   Nevada Bar Number 5268
     jhcotton@jhcottonlaw.com
 3   TODD M. WEISS, ESQ.
 4   Nevada Bar Number 14130
     tweiss@jhcottonlaw.com
 5   JOHN H. COTTON & ASSOCIATES, LTD.
     7900 W. Sahara Avenue, Suite 200
 6   Las Vegas, Nevada 89117
     Telephone: (702) 832-5909
 7   Facsimile: (702) 832-5910
 8
     MARK E. TRAFTON, ESQ.
 9   Nevada Bar Number 6525
     mark@belltransportation.com
10   1900 Industrial Rd.
     Las Vegas, NV 89102
11
     Attorneys for Defendants
12   Solomon Woji Denbel and
     Whittlesea Blue Cab Company
13
                                  UNITED STATES DISTRICT COURT
14
                                        DISTRICT OF NEVADA
15

16
     JOSEPHINE DI VINCENZO                              CASE NO.: 2:19-CV-01994-JAD-VCF
17
                    Plaintiffs,                         Order Adopting Report and
18   vs.                                                Recommendation and Remanding
                                                        Action to State Court
19   SOLOMON WOJI DENBEL; WHITTLESEA                        STIPULATION AND ORDER TO
     BLUE CAB COMPANY, a Nevada corporation;             REMOVE MATTER TO STATE COURT
20   GLENN WILLIAM MURPHY; DOES I-X,                      AND STAY CURRENT DISCOVERY
     inclusive; ABC CORPORATIONS, inclusive;                          DEADLINES
21   and XYZ PARTNERSHIPS, inclusive
                                                                 ECF Nos.
                                                                      (1st 29, 30
                                                                            Request)
22                Defendants.

23          IT IS HEREBY STIPULATED AND AGREED, by all parties, by and through their
24
     respective counsel of record, to remove this matter to the Eighth Judicial District Court of Clark
25
     County, NV and to stay all present discovery deadlines pending issuance of a new discovery
26
     calendar.
27

28
     Case 2:19-cv-01994-JAD-VCF Document 34
                                         29 Filed 06/23/20
                                                  05/27/20 Page 2 of 3
                                                                     4

     .


            A.      INTRODUCTION AND BACKGROUND
 1
            This matter concerns alleged personal injury damages sustained by Plaintiff Josephine
 2

 3   Divencenzo following a motor vehicle accident which occurred in Las Vegas, NV on or about

 4   October 7, 2017. The parties remaining in this action are Ms. Di Vincenzo, a citizen and resident
 5   of Canada, Solomon Woji Denbel, a resident of Clark County, NV, and Whittlesea Blue Cab
 6
     Company, a Nevada corporation licensed and authorized to do business in Clark County, NV.
 7
     This matter was previously assigned to the Eighth Judicial District Court of Clark County, NV
 8
     before being removed to the Federal District Court of Nevada on or about November 15, 2019,
 9

10   by Glenn William Murphy, who is now dismissed from this action after an Order of Good Faith

11   Settlement. This matter has proceeded in this Court since that time.

12          B.      ARGUMENT
13          The remaining parties in this matter are now in agreement and wish to have this matter
14
     removed back to the Eighth Judicial District Court for the remainder of discovery, trial and final
15
     resolution. As this matter concerns multiple local parties and events that primarily occurred here
16
     in Clark County, NV, the Eighth Judicial District Court has sufficient jurisdiction of this matter
17

18   and would be a proper venue. Further, there are multiple upcoming discovery deadlines in this

19   matter, including initial expert witness disclosures and designations due in June 2020 and a close

20   of discovery in August 2020. Several factors make the current deadlines untenable, including the
21
     recent dismissal of previous defendant Glenn William Murphey, this request for removal to a
22
     new venue, and the need to take additional pertinent depositions prior to the close of discovery,
23
     among others. Attempts to complete these tasks in accordance with the current deadlines have
24
     been significantly complicated by the ongoing national health crisis caused by the COVID-19
25
26   pandemic. Given that the Eighth Judicial District Court will soon be taking jurisdiction of this

27

28                                                  -2-
     Case 2:19-cv-01994-JAD-VCF Document 34
                                         29 Filed 06/23/20
                                                  05/27/20 Page 3 of 3
                                                                     4

     .


     matter, the parties believe it would be most appropriate to stay all current discovery deadlines
 1
     until that court can issue a new discovery order with all of these factors and remaining case
 2

 3   needs taken into consideration.

 4          C.      CONCLUSION
 5          For all the reasons discussed above, we the undersigned, stipulate and agree to the
 6
     removal of this matter from the present Nevada District Federal Court to the Eighth Judicial
 7
     District Court of Clark County, NV (EJD), as well as the staying of all present discovery
 8
     deadlines pending the issuance of a new discovery scheduling order from the EJD.
 9

10          IT IS SO STIPULATED.

11   JOHN H. COTTON & ASSOCIATES, LTD.
     /s/ John H. Cotton
12   ___________________________________                        DATED:_05-27-2020______
     JOHN H. COTTON. ESQ.
13   Nevada Bar No.: 5268
14   TODD M. WEISS, ESQ.
     Nevada Bar No.: 14130
15   MARK E. TRAFTON, ESQ.
     Nevada Bar No.: 6525
16   Attorneys for Defendants
17   BRADSHAW LAW, LLC
18
     /s/ Denise Bradshaw ____________________           DATED: 05-27-2020____
19   DENISE BRADSHAW, ESQ.
     Nevada Bar No. 10521
20   603 Pine St.
     Elko, NV 10521
21
     Attorney for Plaintiffs
                                       ORDER
22

23     Based on the parties' stipulation [ECF No. 29] and the magistrate judges' report &
     recommendation [ECF No. 30], to whichORDER
                                              no objections were filed, IT IS HEREBY
24
     ORDERED that the report and recommendation [ECF No. 30] is ADOPTED in full, and
           IT IS
     the Clerk ofHEREBY    ORDERED,
                  Court is directed   to ADJUDGED,
                                         REMAND THIS AND   DECREED
                                                        ACTION   backthat   this Eighth
                                                                        to the   “STIPULATION
25
     Judicial District Court, Clark County, Nevada, Case No. A-19-800961-C, Dept. 14,
26   TO REMOVE MATTER TO STATE COURT AND STAY CURRENT DISCOVERY
     and CLOSE THIS CASE.
27                                           _________________________________
                                             U.S. District Judge 6-23-2020
28                                                -3-
